United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1560
                        ___________________________

                                   Thomas Sander

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

City of Dickinson, North Dakota; Kylan Klauzer; Jeremy Moser; Terry Oestreich;
                                  Does 1-10

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                             Submitted: April 15, 2019
                               Filed: July 12, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, ARNOLD and KELLY, Circuit Judges.
                             ____________

PER CURIAM.

       Thomas Sander sued the City of Dickinson, North Dakota (“City”), and several
of its current or former police detectives for a variety of claims stemming from
Sander’s arrest and prosecution in connection with a suspected arson fire of a local
Catholic high school of which he was the principal. Sander’s complaint asserted
several federal civil rights claims under 42 U.S.C. § 1983 against the detectives
related to their alleged unconstitutional conduct in investigating, interrogating, and
arresting Sander. The complaint also alleged several causes of action against the City
relating to its hiring, training, and supervision of the detectives, as well as several
other state law causes of action against all the defendants. The City and the detectives
moved for summary judgment on all claims. The district court,1 in three detailed and
well-considered orders, granted the City’s and the detectives’ motions for summary
judgment.

       Sander now appeals the district court’s grant of summary judgment to the
defendants on his (1) claims for violations of his federal constitutional right to be free
from coercive interrogation; (2) claims for violations of his federal constitutional
right to be free from a reckless police investigation; (3) claim for violation of his
federal constitutional right to be free from detainment without due process of law; (4)
Monell2 claims for violations of his federal constitutional rights; and (5) false arrest,
abuse of process, and deceit claims under North Dakota law.

       We review de novo the district court’s adverse grant of summary judgment.
Revels v. Vincenz, 382 F.3d 870, 874 (8th Cir. 2004). Having carefully reviewed the
parties’ briefs, the record, and the applicable legal principles, we hold that the district
court did not err in granting summary judgment to the defendants for the reasons set
forth in its orders. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
      2
          Monell v. New York City Dep’t of Social Servs., 436 U.S. 658, 691 (1978).

                                           -2-